Citation Nr: 1714462	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  13-14 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for neck disability.

3.  Entitlement to service connection for an upper back disability.

4.  Entitlement to service connection for bilateral shoulder disability.

5.  Entitlement to service connection for bilateral hand disability.

6.  Entitlement to service connection for bilateral knee disability.

7.  Entitlement to service connection for bilateral ankle disability.

8.  Entitlement to an initial rating in excess of 30 percent for adjustment disorder with anxiety and depression.

9.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Betty L.G. Jones, Agent


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1996 to April 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, March 2010, and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

While the Veteran initiated an appeal of the denials of service connection for bilateral hip disability and higher ratings for low back disability and fracture of the left thumb, he did not thereafter perfect the appeal.  Thus, those issues are not before the Board.

In June 2016, the Veteran testified during a Board hearing by videoconference.  At that time, he submitted additional evidence with a waiver of initial RO review and asked that the record be held open for 60 days following the hearing to provide additional time to submit evidence.  In November 2016, he submitted additional medical evidence pertinent to the left lower extremity radiculopathy.  In December 2016, he submitted additional medical evidence pertinent to posttraumatic stress disorder (PTSD).  In March 2017, he submitted a waiver of RO review of all of the medical evidence added to the claims file since 2000.

The issue of entitlement to an initial rating in excess of 30 percent for adjustment disorder with anxiety and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has PTSD due to a traumatic in-service stressor.

2.  Neck disability did not originate in active service, and it is not related to such service or to service-connected disability.

3.  Upper back disability did not originate in active service, and it is not related to such service or to service-connected disability.

4.  Bilateral shoulder disability did not originate in active service, and it is not related to such service or to service-connected disability.

5.  Bilateral hand disability did not originate in active service, and it is not related to such service or to service-connected disability.

6.  Bilateral knee disability did not originate in active service, and it is not related to such service or to service-connected disability.

7.  Bilateral ankle disability did not originate in active service, and it is not related to such service or to service-connected disability.

8.  The Veteran's left lower extremity radiculopathy has not been manifested by severe incomplete paralysis of the common peroneal nerve.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2016).

2.  The criteria for service connection, to include on a secondary basis, for neck disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for service connection, to include on a secondary basis, for an upper back disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for service connection, to include on a secondary basis, for bilateral shoulder disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

5.  The criteria for service connection, to include on a secondary basis, for bilateral hand disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

6.  The criteria for service connection, to include on a secondary basis, for bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

7.  The criteria for service connection, to include on a secondary basis, for bilateral ankle disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

8.  The criteria for an initial rating in excess of 20 percent for left lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.14, 4.124a, Diagnostic Code 8521 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in January 2009.  With respect to the claim for a higher rating for left lower extremity radiculopathy, the claim arises from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

Given the favorable decision on the claim for service connection for PTSD, no discussion of the duties to notify and assist is needed.  VA provided the Veteran with examinations to determine the nature and etiology of his other disabilities in October 2007, August 2012, January 2013, and August 2013.  VA also obtained addendum opinions in October 2013, November 2013, and March 2014.  The Board finds the examination reports, together with the addendum opinions, to be thorough and adequate, as they were based on a full reading of the records in the claims file as well as the Veteran's own statements.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Where a Veteran served for 90 days or more of active service, service incurrence shall be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Service connection also may be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2016).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Posttraumatic Stress Disorder

Service connection for PTSD requires (1) medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016).  

In this case, the Veteran asserts that he has PTSD due to an in-service motor vehicle accident.  As the Veteran's service treatment records confirm that he was involved in a motor vehicle accident, the Board finds that he was exposed to a traumatic in-service stressor.  The remaining question is whether he has PTSD due to this in-service stressor.

VA medical records do not show a diagnosis of PTSD.  Of note, an April 2007 PTSD screen was negative.

At a September 2009 VA examination for PTSD, the Veteran reported injuring his back in a truck rollover accident in service and being unable to perform his duties due to the pain, which caused him to become depressed.  After service, he reported continued difficulty at work due to back pain, which caused increasing depression symptoms.  He endorsed symptoms of poor sleep, poor appetite, anhedonia, and irritability.  The examiner diagnosed him with adjustment disorder with depression and opined that the depression is the result of his back injury received in service.  

Based on the above, the RO granted service connection for adjustment disorder with depression but denied service connection for PTSD.  The Veteran continued to seek service connection for PTSD.

At a February 2013 VA examination for mental disorders other than PTSD, the Veteran reported the need to deal with the pain and endorsed symptoms of anxiety and memory loss.  The examiner noted the Veteran's chronic pain and diagnosed him with adjustment disorder with depression.

In support of his claim, the Veteran has submitted a report of a July 2016 private psychological evaluation.  At that evaluation, the Veteran reported being involved in a motor vehicle accident in service and that driving a motor vehicle has often been a problem since the accident as it makes him nervous.  He also reported bouts of depression due to his back disability.  He endorsed symptoms of anger, anxiety, depression, and sleep disturbance.  The psychologist diagnosed him with PTSD and generalized anxiety disorder, noting that the PTSD was the primary diagnosis.  The psychologist noted that a diagnosis of adjustment disorder was inappropriate as that disorder is primarily a short-term diagnosis that does not capture the traumatic and life-threatening nature of the Veteran's accident, full range of his symptomatology, or persistence of his symptoms over the course of many years.  

Given the above, while the focus of the Veteran's psychiatric symptoms seems to have shifted from depression due to chronic pain to anxiety due to the motor vehicle accident, the record nevertheless now contains a competent medical opinion linking a current diagnosis of PTSD to the in-service motor vehicle accident.  Resolving reasonable doubt in the Veteran's favor, the Board finds that he has PTSD due to a traumatic in-service stressor.  Thus, service connection for PTSD is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Orthopedic Disabilities

The Veteran's service treatment records show that he was involved in a motor vehicle accident in August 1997.  At that time, he complained of abdominal pain, low back pain, and a head injury.  X-rays of the neck were normal.  He thereafter complained of pain in the low back, coccyx, hip, and left hand (which was found to be due to a fracture of the left thumb).  At his February 1999 separation examination, he reported a history of a vehicle rollover that resulted in a left thumb fracture and low back pain.  He complained of swollen or painful joints and back pain but denied problems with his shoulders and knees and there was no mention of the neck, upper back, hands, or ankles.  Evaluation of the neck and spine, upper extremities, lower extremities, and feet was normal.  X-rays of the chest showed no abnormalities.  

Service connection has been granted for low back disability, fracture of the left thumb, and traumatic brain injury.  Service connection for bilateral hip disability was denied in an August 2007 rating decision and the Veteran has not perfected an appeal of that decision.  Thus, the Board will not address those disabilities.  

The Veteran asserts that he has disabilities of the neck, upper back, shoulders, hands, knees, and ankles due to the in-service motor vehicle accident or secondary to his service-connected low back disability.  At his Board hearing, he indicated that several physical therapists or physicians have told him that his low back disability would lead to disabilities of the hips, knees, and ankles.

The service treatment records do not show that the Veteran injured his neck or upper back during the motor vehicle accident and x-rays taken at that time revealed no abnormalities.  He also did not report any neck or upper back problems at his separation examination.  While he reported pain radiating from the tail bone to the upper neck in late August 1997, a few weeks after the accident, that was not due to a neck or upper back disorder and there are no further such complaints during the remainder of service.  Thus, the Board finds that the Veteran's neck and upper back disabilities did not have their onset in active service.

At the August 2013 VA examination, the Veteran denied any neck complaints and further stated that he did not request a neck evaluation.  The examiner therefore opined that the neck disability was not incurred in or caused by the claimed in-service injury or event, and was not proximately due to or the result of a service-connected disability.  There is no medical evidence indicating a link between any upper back disability and the in-service accident.  Thus, the Board finds that the Veteran's neck and upper back disabilities are not related to active service or service-connected low back disability.

The service treatment records do not show that the Veteran injured his shoulders during the accident or complained of any shoulder problems at any time thereafter.  Thus, the Board finds that the Veteran's bilateral shoulder disability did not have its onset in active service.

At the January 2013 VA examination, the Veteran reported being diagnosed with chronic bilateral shoulder strain and degenerative joint disease of the shoulders in 2012.  The examiner opined that the bilateral shoulder disability was not incurred in or caused by the claimed in-service injury or event.  The examiner explained that there was no evidence of a shoulder injury at the time of the accident with no history of periodic medical attention for shoulder complaints from that time to the present, the shoulder complaints being of recent vintage, and that the symmetrical changes in the Veteran's shoulder joints are compatible with gradual wear and tear degenerative arthritis.  

In the October 2013 addendum, the examiner opined that the Veteran's bilateral shoulder disability was not proximately due to or the result of his service-connected low back disability.  The examiner explained that the Veteran's low back disability does not cause excess stress on his shoulder joints.  The examiner noted that there is no credible medical evidence that even suggests that degenerative arthritis of the lumbar spine increases the risk of developing degenerative arthritis or a chronic strain of the shoulder.  In the March 2014 addendum, the examiner further opined that the Veteran's bilateral shoulder disability has not been aggravated beyond normal progression by his service-connected low back disability.  

Given the above, the Board finds that the Veteran's bilateral shoulder disability is not related to active service or service-connected low back disability.

Other than the fracture of the left thumb, the service treatment records do not show that the Veteran injured his hands during the accident or complained of any hand problems related to the accident at any time thereafter.  While August 1996 service treatment records show that he dropped a weight on the left middle finger, x-rays were normal and he was diagnosed with a strain, with no further complaints during the remainder of service.  Thus, the Board finds that the Veteran's bilateral hand disability did not have its onset in active service.

There is no medical evidence indicating a link between any hand disability and the in-service accident.  In the November 2013 addendum, the examiner opined that the Veteran's bilateral hand disability was not proximately due to a service-connected disability, as none of his disabilities places unusual stress on his hands.  In the March 2014 addendum, the examiner further opined that the Veteran's bilateral hand disability has not been aggravated beyond normal progression by his service-connected low back disability.  Thus, the Board finds that the Veteran's bilateral hand disability is not related to active service or service-connected low back disability.

The service treatment records do not show that the Veteran injured his knees during the accident or complained of any knee problems at any time thereafter.  While an October 1997 service treatment record shows complaints of knee pain for the past three weeks, that dates the complaints to several weeks after the motor vehicle accident and there are no further complaints during the remainder of service, with a specific denial of knee complaints at the February 1999 separation examination.  Thus, the Board finds that the Veteran's bilateral knee disability did not have its onset in active service.

There is no medical evidence indicating a link between any knee disability and the in-service accident.  In the October 2013 addendum, the examiner opined that the Veteran's bilateral knee disability was not proximately due to or the result of his service-connected low back disability.  The examiner explained that the Veteran's low back disability does not cause any unusual stress on his knees.  In the March 2014 addendum, the examiner further opined that the Veteran's bilateral knee disability has not been aggravated beyond normal progression by his service-connected low back disability.  Thus, the Board finds that the Veteran's bilateral knee disability is not related to active service or service-connected low back disability.

The service treatment records do not show that the Veteran injured his ankles during the accident or complained of any ankle problems at any time thereafter.  While September 1996 service treatment records show that he twisted the right ankle and was diagnosed with a lateral ankle sprain, there are no further complaints during the remainder of his service.  Similarly, while he complained of pain in his feet, they were localized to the arches and attributed to flatfeet.  Thus, the Board finds that the Veteran's bilateral ankle disability did not have its onset in active service.

There is no medical evidence indicating a link between any ankle disability and the in-service accident.  In the November 2013 addendum, the examiner opined that the Veteran's bilateral ankle disability was not proximately due to a service-connected disability, as none of his disabilities places unusual stress on his ankles.  In the March 2014 addendum, the examiner further opined that the Veteran's bilateral ankle disability has not been aggravated beyond normal progression by his service-connected low back disability.  Thus, the Board finds that the Veteran's bilateral ankle disability is not related to active service or service-connected low back disability.

The Board notes that a lay person is competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

To the extent that the Veteran is claiming to have experienced continuous pain in his neck, upper back, shoulders, hands, knees, and ankles since active service, he is not found to be credible.  He did not complain of any relevant problems after the accident or during his separation examination and evaluation of the orthopedic system at that time was normal.  There is no medical evidence of the disorders until several years after discharge.  Lastly, if he had experienced problems continuously since service, it would be reasonable to expect that he would have filed a disability claim much sooner than in March 2007.  

Given the above, the Board finds that the statements alleging or implying continuity of symptoms are not credible in this case.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  Moreover, the competent medical evidence of record does not relate the current disorders to active service.

The Board also notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the record dates the onset of symptoms to after separation from active service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the etiology of his disabilities.  As discussed above, the competent medical evidence shows that his disabilities are not related to active service or the service-connected low back disability.

While the Veteran testified that physical therapists or physicians have told him that his low back disability could lead to disabilities of the hips, knees, and ankles, such testimony of what the therapist or physician told him is too attenuated to constitute competent medical evidence of a nexus between his claimed disabilities and the service-connected low back disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Moreover, the Board reiterates that there is no competent medical opinion of record that indicates such a nexus.

In conclusion, service connection for disabilities of the neck, upper back, shoulders, hands, knees, and ankles is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Higher Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).

Effective March 12, 2007, the Veteran's left lower extremity radiculopathy was assigned a 10 percent rating under Diagnostic Code 8621 for neuritis of the external popliteal (common peroneal) nerve.  38 C.F.R. § 4.124a (2016).  The rating was increased to 20 percent under Diagnostic Code 8521 for incomplete paralysis of the common peroneal nerve.  That rating was effective the date of service connection.  It is permissible to switch diagnostic codes to reflect more accurately a Veteran's current symptoms.  See Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a Veteran may be entitled).

Under Diagnostic Code 8521, a 40 percent rating is assigned for complete paralysis of the common peroneal nerve with foot drop and slight droop of the first phalanges of all toes, inability to dorsiflex the foot, and extension (dorsal flexion) of proximal phalanges of the toes lost; abduction of the foot lost and adduction of the foot weakened; anesthesia that covers the entire dorsum of the foot and toes.  When the paralysis is incomplete, a 30 percent rating is assigned when severe and a 20 percent rating is assigned when moderate.  38 C.F.R. § 4.124a.  

Peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2016).

Peripheral neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2016).  Neuralgia of the common peroneal nerve is rated under Diagnostic Code 8721.  38 C.F.R. § 4.124a.  

At an October 2007 VA examination, the Veteran complained of low back pain radiating into the left thigh.  He denied needing an assistive device for ambulation.  His gait was normal.  Examination of the left lower extremity found full muscle strength, normal deep tendon reflexes, and good sensation on superficial deep peroneal nerve distribution.  He was diagnosed with occasional intermittent left lower extremity radiculopathy.  

At an August 2012 VA examination, the Veteran complained of low back pain radiating into the left foot and intermittent numbness in the left leg but denied any weakness in the leg.  He reported moderate constant pain, moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  He denied needing an assistive device.  There was full muscle strength with no atrophy.  Deep tendon reflex was a normal 2+ at the knee but 1+ at the ankle.  Sensation to light touch was normal at the thigh/knee but decreased at the lower leg/ankle and foot/toes.  There were no trophic changes.  Gait was normal.  The examiner described the radiculopathy as moderate incomplete paralysis of the common peroneal nerve.  The examiner stated that the Veteran's back pain and radiculopathy interfere with work requiring much physical activity such as lifting and bending.  

A February 2013 VA examination found full muscle strength in the left knee and ankle.  The Veteran ambulated unassisted and without a limp.  

A July 2016 back conditions disability benefits questionnaire reflects complaints of low back pain shooting down the leg.  Gait was abnormal due to muscle spasm and guarding of the thoracolumbar spine.  Examination of the left lower extremity found full muscle strength, normal deep tendon reflexes, and normal sensation.  

Given the above, since the effective date of service connection, the Veteran's left lower extremity radiculopathy has not been manifested by severe incomplete paralysis of the common peroneal nerve.  Examinations of the left lower extremity generally revealed normal strength, normal deep tendon reflexes, and normal sensation.  The only abnormalities were seen at the August 2012 examination which found a slightly decreased deep tendon reflex at the ankle, and decreased sensation at the lower leg/ankle and foot/toes.  Even the findings of the August 2012 examination do not warrant a higher rating for that time period.  

While the Board acknowledges the Veteran's complaints of pain and numbness in the left leg, the Board cannot find that his left lower extremity radiculopathy has been severe in degree.  Moreover, the Board reiterates that the maximum rating for neuralgia of the common peroneal nerve is moderate incomplete paralysis, which is the level of disability at which the Veteran is being compensated.  38 C.F.R. § 4.124.  

In conclusion, a higher initial rating for left lower extremity radiculopathy is not warranted at any time since the date of service connection.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

The Board has considered whether the schedular evaluation is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2016).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Id.; 38 C.F.R. § 3.321(b)(1).

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected left lower extremity radiculopathy, but the medical evidence reflects that those manifestations are not present in this case.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's radiculopathy, which are pain and numbness.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.


ORDER

Service connection for PTSD is granted, subject to the provisions governing the award of monetary benefits. 

Service connection for neck disability is denied.

Service connection for upper back disability is denied.

Service connection for bilateral shoulder disability is denied.

Service connection for bilateral hand disability is denied.

Service connection for bilateral knee disability is denied.

Service connection for bilateral ankle disability is denied.

An initial rating in excess of 20 percent for left lower extremity radiculopathy is denied.


REMAND

With respect to the claim for a higher initial rating for adjustment disorder with anxiety and depression, due process requires a remand for readjudication.  In light of the grant of service connection for PTSD, the AOJ must now in the first instance assign an initial rating for the disability.  As the evaluation of the Veteran's PTSD is inextricably intertwined with the evaluation of adjustment disorder with anxiety and depression on appeal, a decision on the adjustment disorder claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

Readjudicate the issue of entitlement to an initial rating in excess of 30 percent for adjustment disorder with anxiety and depression in light of the grant of service connection for PTSD.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


